Citation Nr: 1310043	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  04-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Board dismissed an appeal of the issue of entitlement to service connection for PTSD, due to the Veteran's withdrawal of this issue in August 2011, and remanded the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD for clarification from the VA examiner who examined the Veteran and provided an opinion in May 2011 because the examiner did not address some of the relevant medical evidence of record.  A September 2012 VA Addendum report was obtained from the VA examiner.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the August 2012 Board remand, the examiner who evaluated the Veteran's psychiatric condition in September 2012 referred to an August 22, 2012 PC CBOC nursing note in concluding that the Veteran's current depression is not at least as likely as not due to service or to service-connected disability.  Unfortunately, this August 22, 2012 report is not of record and is not listed in the Evidence Section of the January 2013 Supplemental Statement of the Case.  Consequently, this evidence needs to be made available to the Board prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The August 22, 2012 PC CBOC nursing note, as well as any associated treatment reports not currently of record, must be added to the record, including all VA treatment records from the VA Medical Center in Columbia, South Carolina and any associated outpatient clinic dated from November 2011 to the present.

All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought remains denied, the RO should issue a Supplemental Statement of the Case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

